DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-12, 14-16 is withdrawn due to Applicant’s clarifications and amendments in the response filed on August 11, 2022.
The 35 U.S.C. 102(a/1,2)/103 rejections of claims 1-12, 14-16 over Phillips (Fig. 12 embodiment), as the primary reference, are withdrawn due Applicant’s amendment filed on August 11, 2022.

New Objections/Rejections
Claim Objections
Claims 1-2, 11 are objected to because of the following informalities.  
a)	Line 7 of claim 1 should be rewritten as: 
- -functional layer on 


b)	Line 2 of claim 2 should be rewritten as: 
- - present in a functional layer on 
c)	Line 2 of claim 11 should be rewritten as: 
- - present in at least one functional layer on 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, 11, 15 are rejected under 35 U.S.C. 103 as obvious over Phillips (US 2004/0028905) (Fig. 12 embodiment) in view of Takano (US 2006/0063004) (functional molecules include coating bonding groups present in a functional layer).

    PNG
    media_image1.png
    207
    518
    media_image1.png
    Greyscale

Regarding claims 1-2, Phillips teaches an optical device that is a flake (240 [0115]) comprising: a reflector layer (reflective magnetic core 242 ([0115], Fig. 12 shown above); a selective absorber layer (244 [0115]) which is a selective light modulator layer (selective absorber in the visible spectrum [0079]) on a surface of the reflector layer 242 (Fig. 12), wherein the selective light modulator layer 244 can include a host material (sol-gel matrix [0121]) that is an inorganic polymer (aluminum oxide or silicon oxide applied by a sol-gel process, with organic dyes absorbed into pores of the sol-gel coating, silicate and aluminosilicate glasses prepared by the sol-gel technique [0121]).  Phillips is silent regarding a functional layer on the selective light modulator layer 244, in which functional molecules that include coating bonding groups are present.
However, Phillips teaches that the selective light modulator layer 244 forms an outermost layer of the flake (Fig. 12).
Takano teaches that an optical device that is a flake ([0028]), comprises functional molecules that include coating bonding groups (coats, bond units [0028]) in a functional layer that is on an outermost layer of the flake (covering the surfaces of flake particles with coats [0028]), for the purpose of providing the desired coating bonding (secondary adhesiveness [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a functional layer on the selective light modulation layer of the optical device that is a flake, of Phillips, in which functional molecules that include coating bonding groups are present, in order to obtain the desired coating bonding, as taught by Takano.
Regarding claim 3, Phillips is silent regarding a functional layer on the reflector layer 242, in which functional molecules that include coating bonding groups are present. 
However, Phillips teaches an instance where the selective light modulator layers 244a and 244b are separate from each other, and not joined as the selective light modulator layer 244, such that a side surface of the reflector layer forms an outermost surface of the flake (Fig. 12).
Takano teaches that an optical device that is a flake ([0028]), comprises functional molecules that include coating bonding groups (coats, bond units [0028]) in a functional layer that is on an outermost layer of the flake (covering the surfaces of flake particles with coats [0028]), for the purpose of providing the desired coating bonding (secondary adhesiveness [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a functional layer on the reflector layer of the optical device that is a flake, of Phillips, in which functional molecules that include coating bonding groups are present, in order to obtain the desired coating bonding, as taught by Takano.
Regarding claims 7-8, Phillips teaches that the surface of the reflector layer 242 includes a first surface and a second surface opposite the first surface; wherein the selective light modulator layer 244 includes a first selective light modulator layer 244a on the first surface of the reflector layer 242, and a second selective light modulator layer 244b on the second surface of the reflector layer 242 (Fig. 12).
Regarding claim 11, Phillips is silent regarding a functional layer on the at least one of the first and second selective light modulator layers, in which functional molecules that include coating bonding groups are present. 
However, Phillips teaches that the first and second selective light modulator layers 244a and 244b, form outermost layers of the flake (Fig. 12).
Takano teaches that an optical device that is a flake ([0028]), comprises functional molecules that include coating bonding groups (coats, bond units [0028]) in a functional layer that is on an outermost layer of the flake (covering the surfaces of flake particles with coats [0028]), for the purpose of providing the desired coating bonding ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a functional layer on the selective light modulation layers of the optical device that is a flake, of Phillips, in which functional molecules that include coating bonding groups are present, in order to obtain the desired coating bonding, as taught by Takano.
Regarding claim 15, Takano teaches that the coating bonding groups include acrylate and methacrylate (2-methacryloyloxyethyl acid phosphate or 2-acryloyloxyethyl acid phosphate [0031]).
Claims 1, 4-10, 12, 14, 16 are rejected under 35 U.S.C. 103 as obvious over Phillips (US 2004/0028905) (Fig. 12 embodiment) in view of Niizaki (US 2006/0287412) (functional molecules include at least one group chosen from electric charge dissipation groups and adhesion enhancing groups, present in a selective light modulator layer).

    PNG
    media_image1.png
    207
    518
    media_image1.png
    Greyscale

Regarding claims 1, 4, Phillips teaches an optical device that is a flake (240 [0115]) comprising: a reflector layer (reflective magnetic core 242 ([0115], Fig. 12 shown above); a selective absorber layer (244 [0115]) which is a selective light modulator layer (selective absorber in the visible spectrum [0079]) on a surface of the reflector layer 242 (Fig. 12), wherein the selective light modulator layer 244 can include a host material (sol-gel matrix [0121]) that is an inorganic polymer (aluminum oxide or silicon oxide applied by a sol-gel process, with organic dyes absorbed into pores of the sol-gel coating, silicate and aluminosilicate glasses prepared by the sol-gel technique [0121]).  Phillips is silent regarding functional molecules being present in the selective light modulator layer 244.
However, Phillips teaches that the selective light modulator layer 244 forms an outermost layer of the flake (Fig. 12).
Niizaki teaches that an optical device that is a flake ([0033]), comprises functional molecules that include sulfonic acid groups (charge control agent [0031]) that are electric charge dissipation groups as defined in the specification (original claim 14) in an outermost layer of the flake (surfaces of the particles [0031]), for the purpose of providing the desired electric charge control ([0031]).
In the alternative, Niizaki teaches that an optical device that is a flake ([0033]), comprises functional molecules that include amines (amino compounds such as ethylene diamine ([054]) which are adhesion enhancing groups as defined in Applicant’s specification (original claim 16) in an outermost layer of the flake (adhering the coloring pigment to the base particle [0054]), for the purpose of providing the desired adhesion enhancement ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included functional molecules that include electric charge dissipation groups and/or adhesion enhancement groups, in the selective light modulation layer of the optical device that is a flake, of Phillips, in order to obtain the desired electric charge control and/or adhesion enhancement, as taught by Niizaki.
Regarding claim 5, Phillips, as modified by Niizaki, teaches that the functional molecules are present in the selective light modulator layer 244, as described above, which includes the region near an external surface of the selective light modulator layer 244 (Fig. 12), for the purpose of providing the desired electric charge control and/or adhesion enhancement, as described above.
Regarding claim 6, Phillips, as modified by Niizaki, teaches that the functional molecules are present in the selective light modulator layer 244, as described above, which includes the region near the reflector layer 242 (Fig. 12), for the purpose of providing the desired electric charge control and/or adhesion enhancement, as described above.
Regarding claims 7-8, Phillips teaches that the surface of the reflector layer 242 includes a first surface and a second surface opposite the first surface; wherein the selective light modulator layer 244 includes a first selective light modulator layer 244a on the first surface of the reflector layer 242, and a second selective light modulator layer 244b on the second surface of the reflector layer 242 (Fig. 12).
Regarding claim 9, Phillips, as modified by Niizaki, teaches that the functional molecules are present in the selective light modulator layer 244, as described above, which includes the first selective light modulator layer 244a and the second selective light modulator layer 244b (Fig. 12), for the purpose of providing the desired electric charge control and/or adhesion enhancement, as described above.
Regarding claim 10, Phillips, as modified by Niizaki, teaches that the functional molecules are present in the selective light modulator layer 244, as described above, which includes the region near an external surface of the selective light modulator layer 244a and the region near an external surface of the selective light modulator layer 244b (Fig. 12), for the purpose of providing the desired electric charge control and/or adhesion enhancement, as described above.
Regarding claim 12, Phillips, as modified by Niizaki, teaches that the functional molecules are present in the selective light modulator layer 244, as described above, which includes the selective light modulator layer 244a and the selective light modulator layer 244b, both of which are near the reflector layer 242 (Fig. 12), for the purpose of providing the desired electric charge control and/or adhesion enhancement, as described above.
Regarding claim 14, Niizaki teaches that the electric charge dissipation groups include sulfonic acids and quaternary ammonium salts (charge control agent [0033]), for the purpose of providing the desired electric charge control, as described above.
Regarding claim 16, Niizaki teaches that the adhesion enhancement groups include amines (amino compounds such as ethylene diamine ([0054]), for the purpose of providing the desired adhesion enhancement, as described above.  In addition, Niizaki teaches that the electric charge dissipation groups include sulfonic acids (charge control agent [0033]) which also function as adhesion enhancing groups as described in Applicant’s specification (original claim 16) for the purpose of providing the desired electric charge control and adhesion enhancement, as described above.
. 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new references in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782